 in the Matter of UNIONELECTRIC COMPANYOF MISSOURIAND UNIONELECTRICCOMPANY OF ILLINOISandINTERNATIONAL UNION OF OPER-ATINGENGINEERS,STATIONARYENGINEERSLOCAL UNION No. 148In theMatterof UNION ELECTRIC COMPANY OFMISSOURIandTRI-STATE UTILITY `YORKERS UNIONIn theM tterof THE ST.LOUIS COUNTY GAS COMPANY'andINTERNA-TIONAL UNION OF OPERATINGENGINEERS,STATIONARYENGINEERSLOCAL UNION No. 148Cases Nos. R-0543 through R-2545, respectivelySUPPLEMENTAL DECISIONANDAMENDED CERTIFICATION OF REPRESENTATIVESAugust 8, 1945On June 27, 1941, the National Labor Relations Board issued a De-cision and Direction of Elections 1 in the above-entitled proceedings,wherein it found six separate bargaining units appropriate for em-ployees of Union Electric Company of Missouri, St. Louis, Missouri,and its subsidiaries, Union Electric Company of Illinois'and The St.Louis County Gas Company, herein called the Companies. One unitincludes all sales, clerical, and office employees of the Companies in asystem-wide unit; five separate units include production and main-tenance employees at the Osage, Cahokia, Venice, and Ashley steamelectric generating plants of Union Electric Company of Missouri andUnion Electric Company of Illinois, respectively; and the sixth unitincludes production and maintenance employees at the water-gas man-ufacturing plant and the gas-distribution department of The St. LouisCounty Gas Company. On August 27, 1941, the Board issued a Cer-tification of Representatives, in which it certified International Unionof Operating Engineers, Stationary Engineers Local Union No. 148,herein called the Engineers, as sole bargaining representative of pro-duction and maintenance employees at the Osage, Cahokia, and Veniceplants, respectively, and of employees in the water-gas manufacturingplant and the gas-distribution department of The St. Louis County'SeeMattes of Union Electric Company ofMissouri,et al,33 N.L R. B 1.63 N. L R B, No 33.229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDGas Company. The Board also certified Tri-State Utility Workers.Union, herein called Tri-State, as exclusive bargaining representative.of sales, clerical, and office employees of the Companies in a system-wide unit, and of production and maintenance employees at the Ashleyplant.In October 1942, a work stoppage occurred in the storeroom ofthe Cahokia plant, at Monsanto, Illinois, operated by Union ElectricCompany of Illinois, herein called the Company, due to a jurisdic-tional dispute between the Engineers and Tri-State concerning seniorand junior stock clerks and an assistant storekeeper, working therein.The Engineers contended that these employees were part of the pro-duction and maintenance unit, and Tri-State, that they were part ofthe clerical unit.For assistance in settling the dispute, the Companyappealed to the Director of Conciliation in the Department of Labor.Being unable to resolve the issue, the Conciliator certified the dispute,to the War Labor Board and, on April 7, 1944, the Regional War-Labor Board issued a directive order, providing that, for the durationof the existing contract between the Company and the Engineers, the-five storeroom' employees involved in the dispute should be consid-ered a part of the production and maintenance unit of employees atthe Cahokia plant represented by the Engineers.Upon termination of the contract between the Company and theEngineers covering production and maintenance employees at the,Cahokia plant, the Company filed a motion for clarification of thescope of the units previously found appropriate by the Board to de-termine the jurisdictional dispute between the Engineers and Tri-State.OnJuly 4,1945, the Board, having duly considered the matter,issued an order to show cause on or before July 16, 1945, why theBoard should not amend its certification covering production and'maintenance employees at the Cahokia plant by specifically excludingtherefrom junior and senior stock clerks and assistant storekeepers.On July 10, 1945, the Company acknowledged the receipt of the'Board's order and stated that the choice of the bargaining representa-tive for employees in dispute was not a matter of concern to the Com-pany, but that the Company wished the dispute settled.On July 9,.1945, Tri-State made its return, requesting that the Board amendthe certification as suggested by the order.On July 16, 1945, theEngineers filed its return, contending that the clerical employees in,dispute were properly part of the production and maintenance unitand should not be included in the unit with office and other clericalworkers.The Board has considered the motion of the Company for clarifica--tion and the positions of the two labor organizations involved.We-note that in setting up the units appropriate for production and main- UNION ELECTRIC COMPANY'OF MISSOURI231tenance employees at the several generating plants of the Companies,we have used different language in excluding from the unit employeeswho are generally classed as clerical workers.From the productionand maintenance unit at the Osage plant,we excluded"clerks and-office employees" ;at the Venice plant, we excluded"stores clerks andclerks"; at the Ashley plant, we excluded "clerks"; and at the water-gas manufacturing plant and the gas-distribution department, weexcluded"clerks, estimators,meter readers,and office employees." Infinding the unit appropriate for productionand maintenance em-ployees of the Company at the Cahokia plant, we excluded "allclerks."In excluding clerical employees from these several bargain-ing units, we did hot intend to include in one unit categories of em-ployees doing similar work which we had specifically excluded fromother like units. In the stores or warehouse department,where seniorand junior stock clerks and the assistant storekeepers work, there arelaborers whose principal duty is the physical handling of the Corn-pany's materials.The employees concerned in the dispute differ fromthese laborers, in that they are qualified by education and training notonly to handle special materials with appropriate care, but to keepall necessary and usual warehouse records of the material handled,ordered, and released in the department.Since we specifically ex-cluded "stores clerks" from the bargaining unit at the Venice plant andthe employees in dispute are in the same general category of employ-ment, and the Engineers has not shown sufficient cause why we shouldnot amend,we shall amend our certification concerning productionand maintenance employees at the Cahokia plant to show that juniorand senior stock clerks and assistant storekeepers are specificallyexcluded from the production and maintenance unit.AMENDED CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor. RelationsBoard Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that International Union of Operating Engi-neers, Stationary Engineers Local Union No. 148, affiliated with theAmerican Federation of Labor, has been designated and selected by amajority of all production and maintenance employees at the Cahokiasteam electric generating plant of Union Electric Company of Illi-nois,St.Louis,Missouri,excluding superintendents,assistantsuperintendents,foremen,assistant foremen, boiler-room operators,turbine-room operators,other employeesoccupyingsupervisory posi-tions, engineers,assistant engineers,technical engineers,assistanttechnical engineers,laboratory and testing engineers,inspectors, sani- 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDtary and safety inspectors, chemists, statistical stenographers, senior-and junior stock clerks, assistant storekeepers, and all other clerks, astheir representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the Act, International Union ofOperating Engineers, Stationary Engineers Local Union No. 148,,affiliated with the American Federation of Labor, is the exclusive rep--resentative of all such employees, for the purposes of collective bar-gaining, in respect to rates of pay, wages, hours of employment, andother conditions of employment.